Case 3:15-md-02670-JLS-MDD Document 1411-1 Filed 10/02/18 PageID.95784 Page 1 of 6




      2   Kenneth A. Gallo (NY 4484457)
          Craig A. Benson (DC 473285)
      3   Joseph J. Bial (NY 4151528)
          PAUL, WEISS, RIFKIND, WHARTON &
     4       GARRISON LLP
          2001 K Street, NW
      5   Washington, DC 20006-1047
          Telephone: 202-223-7356
     6    Facsimile: 202-204-7356
          Email: kgallo@paulweiss.com
      7   Email: cbenson@paulweiss.com
          Email: jbial@paulweiss.com
      8
     9  William B. Michael (NY 4296356)
        PAUL, WEISS, RIFKIND, WHARTON &
     10    GARRISON LLP
        1285 Avenue of the Americas
     11 New York, NY 10019-6064
        Telephone: 212-373-3648
     12 Facsimile: 212-492-0648
        Email: wmichael@paulweiss.com
     13
     14
          Counsel for Defendant Bumble Bee Foods, LLC

     15
     16                        UNITED STATES DISTRICT COURT

     17                     SOUTHERN DISTRICT OF CALIFORNIA

     18
        IN RE: PACKAGED SEAFOOD              Case No. 3:15-md-02670-JLS-MDD
     19 PRODUCTS ANTITRUST LITIGATION
                                             DECLARATION OF CRAIG A.
     20                                      BENSON IN SUPPORT OF
        This Document Relates to:            DEFENDANTS' OPPOSITION TO
     21                                      EPPS' MOTION FOR CLASS
        Indirect Purchaser End Payer Actions CERTIFICATION
     22
                                                 JUDGE: Hon. thJanis L. Sammartino
     23                                          CTRM: 4D (4 Fl. - Schwartz)
     24
     25
     26

     27
     28



          DECL. IN SUPPORT OF DEFENDANTS'                    CASE NO. 15-MD-2670-JLS-MDD
          OPP. TO EPPS' MOTION FOR CLASS CERT.
Case 3:15-md-02670-JLS-MDD Document 1411-1 Filed 10/02/18 PageID.95785 Page 2 of 6


      1 I, Craig A. Benson, declare under penalty of perjury as follows:
      2         1.     I am a member in good standing of the District of Columbia Bar and a
      3 partner in the law firm Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for
      4 Bumble Bee Foods, LLC ("Bumble Bee") in the above-captioned action. I am
      5 admitted to practice before this Court pursuant to ECF No. 56, "Order Re:
      6 Attorney Admissions," ECF No. 880, "Notice of Appearance of Craig A. Benson."
      7 I am submitting this declaration in support of Defendants' Opposition to End
      8 Purchaser Plaintiffs' ("EPPs") Motion for Class Certification, solely to put
      9 documents before the Court.
     10         2.     Attached as Exhibit 1 is a true and correct copy of the Expert Report
     11 of Laila Haider, Ph.D, dated October 2, 2018.
     12         3.     Attached as Exhibit 2 is a true and correct copy of the Expert Report
     13 of Professor David L. Sunding, Ph.D, dated May 29, 2018.
     14         4.     Attached as Exhibit 3 is a true and correct copy of excerpts from the
     15 deposition transcript of Professor David L. Sunding, Ph.D., dated September 7,
     16 2018.
     17         5.     Attached as Exhibit 4 is a true and correct copy of excerpts from the
     18 deposition transcript of David E. Luttway, the designated representative under Fed.
     19 R. Civ. P. 30(b)(6) for PITCO Foods, dated September 7, 2018.
     20         6.     Attached as Exhibit 5 is a true and correct copy of excerpts from the
     21 deposition transcript of Scott McCann, the designated representative under Fed. R.
     22 Civ. P. 30(b)(6) for Olean Wholesale Grocery Cooperative, Inc., dated September
     23 5,2018.
     24         7.     Attached as Exhibit 6 is a true and correct copy of excerpts from the
     25
          deposition transcript of EPPs' proposed class representative Laura Childs, dated
     26 March 21, 2018.
     27

     28


          DECL. IN SUPPORT OF DEFENDANTS'                          CASE NO. 15-MD-2670-JLS-MDD
          OPP. TO EPPS' MOTION FOR CLASS CERT.
Case 3:15-md-02670-JLS-MDD Document 1411-1 Filed 10/02/18 PageID.95786 Page 3 of 6


      1         8.     Attached as Exhibit 7 is a true and correct copy of excerpts from the
      2   deposition transcript of EPPs' proposed class representative Lisa Hall, dated March
      3   23,2018.
      4         9.     Attached as Exhibit 8 is a true and correct copy of excerpts from the
      5   deposition transcript of EPPs' proposed class representative, Mary C. Hudson,
      6   dated April 3, 2018.
      7         10.    Attached hereto as Exhibit 9 is a true and correct copy of an email
      8   from Bill Tate to Mike Warren, re "FW: Hot Deal on Tuna for Lent 2016," dated
      9   February 10, 2016, which was produced in this action bearing the Bates stamp
     10   HEBSEA-ED00059664.
     11         11.    Attached hereto as Exhibit 10 is a true and correct copy of an email
     12 from Scott Chambers to Raechel Gibbs et al., re "RE: Tuna Fish Question," dated
     13 September 16, 2015, which was produced in this action bearing the Bates stamp
     14 MEI-SEAFOOD-0023825.
     15         12.    Attached hereto as Exhibit 11 is a true and correct copy of an email
     16 from Mike Baribeau to Cheryl Jones et al., re "RE: Ad WK 31 - SPAM Hawaii
     17 FC?" dated June 26, 2013, which was produced in this action bearing the Bates
     18 stamp ALBSEA-ED00854910.
     19         13.    Attached hereto as Exhibit 12 is a true and correct copy of an email
     20   from Stanley Ewing to Marlena Bond, re "RE: Canned Seafood Weekly Report
     21   201210," dated April 16, 2012, which was produced in this action bearing the
     22 Bates stamp WM-TUNA-0052603.
     23         14.    Attached hereto as Exhibit 13 is a true and correct copy of an email
     24
          from Gary Wooten to Russell Boyle, re "Q2 Pricing - Request Input," dated
     25
          February 4, 2015, which was produced in this action bearing the Bates stamp WM-
     26   TUNA-0101805.
     27         15.    Attached hereto as Exhibit 14 is a true and correct copy of an email
     28
          from Tim Carver to Cathy Towle, re "RE: Bumble Bee Foods Form 100 Jan
                                                   2
          DECL. IN SUPPORT OF DEFENDANTS'                          CASE NO. 15-MD-2670-JLS-MDD
          OPP. TO EPPS' MOTION FOR CLASS CERT.
Case 3:15-md-02670-JLS-MDD Document 1411-1 Filed 10/02/18 PageID.95787 Page 4 of 6


      1   012808," dated January 31, 2008, which was produced in this action bearing the
      2   Bates stamp WM-TUNA-0165410.
      3          16.   Attached hereto as Exhibit 15 is a true and correct copy of an email
      4   from Bruce Jones to Bob Goldman et al., re "Re: Chris Lischewski - Bumble Bee
      5   President & CEO - Wakefem Market Visit Friday 8/24/12," dated July 25, 2012,
      6   which was produced in this action bearing the Bates stamp WAKE-SEAFOOD-
      7   0088639.
      8          17.   Attached hereto as Exhibit 16 is a true and correct copy of an email
      9   from Alan White to Steve Lyons, re "FW: CVS," dated March 29, 2010, which
     10 was produced in this action bearing the Bates stamp DTD00066360.
     11         18.    Attached hereto as Exhibit 17 is a true and correct copy of a
     12 document titled "2010 National Sales Meeting - Canned Tuna," produced in this
     13 action by Bumble Bee Foods, LLC, on March 31, 2017, beginning with Bates
     14 stamp BB_CivilJ)00202 111.
     15         19.    Attached hereto as Exhibit 18 is a true and correct copy of an email
     16 from Joseph Berry to Jeffrey Conyers et al, re "CVS Ad Nationally - BBF SW 5-
     17 ounce," dated June 2, 2009, which was produced in this action bearing the Bates
     18 stamp BB_Civil_000584029.
     19         20.    Attached hereto as Exhibit 19 is a true and correct copy of an excerpt
     20 from a letter from William B. Michael to Samantha Stein et al., enclosing Bumble
     21 Bee's responses to Plaintiffs' 30(b)(6) topics, served on Plaintiffs on February 28,
     22 2018.
     23         21.    Attached hereto as Exhibit 20 is a true and correct copy of an excerpt
     24 from a letter from Christopher S. Yates to Samantha Stein et al., enclosing StarKist
     25
          Co.'s responses to Plaintiffs' 30(b)(6) topics, served on Plaintiffs on May 4, 2018.
     26         22.    Attached hereto as Exhibit 21 is a true and correct copy of an excerpt
     27 from a letter from Erik Raven-Hansen to Samantha Stein et al., enclosing Tri-
     28

          DECL. IN SUPPORT OF DEFENDANTS'                           CASE NO. 15-MD-2670-JLS-MDD
          OPP. TO EPPS' MOTION FOR CLASS CERT.
Case 3:15-md-02670-JLS-MDD Document 1411-1 Filed 10/02/18 PageID.95788 Page 5 of 6


      1 Union Seafoods LLC's ("COSI's") responses to Plaintiffs' 30(b)(6) topics, served
      2 on Plaintiffs on March 20,2018.
      3         23.     Attached hereto as Exhibit 22 is a true and correct copy of an article
     4 by Daniel L. Rubinfeld, entitled "Antitrust Damages," appearing in RESEARCH
      5   HANDBOOK ON THE ECONOMICS OF ANTITRUST            (Einer Elhauge, ed., 2012).
      6         24.     Attached hereto as Exhibit 23 is a true and correct copy of excerpts
      7 from a publication by the ABA Section of Antitrust Law, entitled PROVING
      8   ANTITRUST DAMAGES: LEGAL AND ECONOMIC ISSUES            (3d ed. 2017).
      9         25.     Attached hereto as Exhibit 24 is a true and correct copy of an article
     10 by Justin McCrary & Daniel L. Rubinfeld, entitled "Measuring Benchmark
     11 Damages in Antitrust Litigation," appearing in JOURNAL OF ECONOMETRIC
     12   METHODS     (2014).
     13         26.     Attached hereto as Exhibit 25 is a true and correct copy of excerpts
     14 from a publication by the ABA Section of Antitrust Law, entitled      ECONOMETRICS:

     15   LEGAL, PRACTICAL, AND TECHNICAL ISSUES (2d        ed. 2005).
     16         27.     Attached hereto as Exhibit 26 is a true and correct copy of an article
     17 by Daniel Levy et al., entitled, "Price Points and Price Rigidity," appearing in
     18   REVIEW O F ECONOMICS AND STATISTICS,       Volume 93, Issue 4 (2011).
     19         28.     Attached hereto as Exhibit 27 is a true and correct copy of an article
     20 by James D. Hess & Eitan Gerstner, entitled, "Loss Leader Pricing and Rain Check
     21 Policy," appearing in MARKETING SCIENCE, Vol. 6, No. 4 (1987).
     22         29.     Attached hereto as Exhibit 28 is a true and correct copy of excerpts
     23 from a publication by the ABA Section of Antitrust Law, INDIRECT PURCHASER
     24
          LITIGATION FIANDBOOK (2d ed. 2016).
     25
     26
     27
     28

          DECL. IN SUPPORT OF DEFENDANTS'                            CASE NO. 15-MD-2670-JLS-MDD
          OPP. TO EPPS' MOTION FOR CLASS CERT.
Case 3:15-md-02670-JLS-MDD Document 1411-1 Filed 10/02/18 PageID.95789 Page 6 of 6


      1         I declare under penalty of perjury that the foregoing is true and correct.
     2    Executed on October 2, 2018, in Washington, Di-STfict of Columbia.
     3

     4

     5                                                        CRAIG A. BENSON
     6

     7

     8

     9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

          DECL. IN SUPPORT OF DEFENDANTS'                           CASE NO. 15-MD-2670-JLS-MDD
          OPP. TO EPPS' MOTION FOR CLASS CERT.
